UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4052


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARIO LARON WAITERS, a/k/a Mario Larow Waiters,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cr-00161-CMH-1)


Submitted: November 30, 2018                                      Decided: January 16, 2019


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory T. Hunter, Arlington, Virginia, for Appellant. G. Zachary Terwilliger, United
States Attorney, Katherine L. Wong, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mario Laron Waiters was convicted after a bench trial of possessing a firearm and

ammunition after having been convicted of a felony, 18 U.S.C. § 922(g) (2012), and

received a below-Guidelines sentence of 60 months’ imprisonment.              He appeals,

challenging the denial of his motion to suppress and the reasonableness of his sentence.

Finding no error, we affirm.

       Construing the facts in the light most favorable to the Government, United States

v. Watson, 703 F.3d 684, 689 (4th Cir. 2013), the evidence before the district court

established the following. As part of a state criminal investigation into credit card fraud

and identity theft, officers of the Fairfax County Police Department obtained 14 separate

arrest warrants for Waiters, issued by three different magistrates. Each of the warrants

included information required under Virginia law: the crime for which Waiters was

being charged, date of offense, description of conduct, and that the issuing magistrate

“found probable cause to believe that the Accused committed the offense charged, based

on the sworn statements of” named investigating officers. See Va. Code Ann. §§ 19.2-

71, 19.2-72 (West 2016).

      Waiters was arrested pursuant to the warrants. At the time of his arrest, Waiters

was carrying a backpack; a search of the backpack incident to his arrest revealed a loaded

Taurus revolver and a set of brass knuckles. Waiters was subsequently indicted for

possession of a firearm by a convicted felon.

      Waiters moved to suppress the gun on the grounds that the arrest warrants were

not supported by probable cause. Therefore, he argued, the gun was the fruit of an

                                            2
unlawful seizure.    The district court denied the motion, finding that the good faith

exception provided by United States v. Leon, 468 U.S. 897 (1984) applied. At the

conclusion of a bench trial, the district court found Waiters guilty.

       Based on a total offense level of 22 and a criminal history category of V, Waiters’

advisory Guidelines range was 77 to 96 months’ imprisonment. The court imposed a

below-Guidelines sentence of 60 months. Waiters appeals, challenging both the denial of

his suppression motion and the reasonableness of his sentence.

       We review the district court’s factual findings regarding the motion to suppress for

clear error, and the court’s legal conclusions de novo. United States v. Lull, 824 F.3d

109, 114 (4th Cir. 2016). “When, as here, a motion to suppress has been denied, [this

court] view[s] the evidence presented in the light most favorable to the government.”

Watson, 703 F.3d at 689.

       “It is well settled that a search incident to a lawful arrest is a traditional exception

to the warrant requirement of the Fourth Amendment.” United States v. Currence, 446

F.3d 554, 556 (4th Cir. 2006) (internal quotation marks omitted).               “[W]hen law

enforcement officers have probable cause to make a lawful custodial arrest, they may—

incident to that arrest and without a warrant—search the arrestee’s person and the area

within his immediate control.” Id. (internal quotation marks omitted); see Chimel v.

California, 395 U.S. 752, 764 (1969) (the exception to the warrant requirement for a

search incident to arrest includes searching defendant and things in his immediate area to

protect officer safety and to prevent the destruction of evidence).



                                              3
       Waiters argues that the search incident to arrest doctrine does not apply here

because the arrest itself was unlawful; specifically, Waiters claims that the arrest warrants

were obtained without a proper showing of probable cause because there was no written

affidavit or recording of the proceedings before the state magistrates who issued the

warrants and that the district court erroneously found that the Leon good faith exception

applied.

       When a defendant challenges both probable cause and the applicability of the good

faith exception, this court may proceed directly to the good faith analysis without first

deciding whether the warrant was supported by probable cause. Leon, 468 U.S. at 925.

The applicability of the good faith exception is a legal conclusion that this court reviews

de novo. United States v. Stephens, 764 F.3d 327, 334-35 (4th Cir. 2014).

       Pursuant to the good faith exception, evidence obtained from an invalid warrant

will not be suppressed if the officer’s reliance on the warrant was “‘objectively

reasonable.’” United States v. Perez, 393 F.3d 457, 461 (quoting Leon, 468 U.S. at 922).

Leon identifies four circumstances in which an officer’s reliance on a warrant would not

so qualify: (1) when the magistrate in issuing the warrant was misled by information in

an affidavit that the affiant knew was false or would have known was false except for his

reckless disregard of the truth; (2) when the issuing magistrate has “wholly abandoned”

his detached and neutral judicial role; (3) when a supporting affidavit is “so lacking in

indicia of probable cause as to render official belief in its existence entirely

unreasonable”; and (4) when a warrant is so facially deficient that no reasonable officer

could presume its validity. Leon, 468 U.S. at 923 (internal quotation marks omitted).

                                             4
       Here, there is nothing in the record to indicate that any of these exceptions apply.

Indeed, the warrants were facially valid under established Virginia law. See Va. Code

Ann. § 19.2-71, 19.2-72. Accordingly, we find that the officers had an objectively

reasonable good faith belief that their conduct was lawful and, therefore, the district court

did not err in denying Waiters’ motion to suppress.

       Waiters also claims that the district court failed to address his arguments for a

lesser sentence, even though the court imposed a below-Guidelines sentence. “[A]ny

sentence, within or outside of the Guidelines range, as a result of a departure or a

variance, must be reviewed by appellate courts for reasonableness pursuant to an abuse of

discretion standard.” United States v. Diosdado-Star, 630 F.3d 359, 365 (4th Cir. 2010);

see also Gall v. United States, 552 U.S. 38, 51 (2007); Rita v. United States, 551 U.S.

338, 350 (2007).      This review requires consideration of both the procedural and

substantive reasonableness of the sentence. Id.; see United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).      This court first decides whether the district court correctly

calculated the defendant’s advisory Guidelines range, considered the § 3553(a) factors,

analyzed the arguments presented by the parties, and sufficiently explained the selected

sentence. Id. at 575-76; see United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

The district court is not required to “robotically tick through § 3553(a)’s every

subsection.” United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006). However, the

district court “must place on the record an individualized assessment based on the

particular facts of the case before it.” Carter, 564 F.3d at 330 (internal quotation marks

omitted).

                                             5
       If this court concludes that a sentence is free of significant procedural error, this

court then considers the substantive reasonableness of the sentence. Lynn, 592 F.3d at

575.   A sentence within the correctly calculated Guidelines range is presumptively

reasonable. United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008). The burden

rests with the defendant to rebut the presumption by demonstrating “that the sentence is

unreasonable when measured against the § 3553(a) factors.” United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks omitted).

       Here, Waiters does not challenge the calculation of his advisory Guidelines range.

Rather, Waiters’ sole claim regarding his sentence is that the district court failed to

adequately consider all the arguments raised at his sentencing hearing. However, we have

reviewed the transcript of the hearing and, although the district court’s discussion is brief,

the court considered the relevant § 3553(a) factors and explained its chosen sentence.

See United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (holding that the

sentencing court need not “necessarily issue a comprehensive, detailed opinion,” though

“the court’s explanation must nonetheless be sufficient ‘to satisfy the appellate court that

[the district court] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”) (quoting Rita, 551 U.S. at 356).

       We find that the district court properly calculated Waiters’ advisory Guidelines

range, considered the relevant § 3553(a) factors, and adequately addressed Waiters’

arguments for a lesser sentence. Thus, the court committed no procedural error and

Waiters cannot overcome the presumption of reasonableness accorded his below-

Guidelines sentence.

                                              6
       Accordingly, we affirm the judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            7